DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 1/24/2022 to claims 15 and 16 have been entered. Claims 1-4 have been canceled. Claims 25-33 have been added. Claims 15-33 remain pending, of which claims 15-21 and 25-33 are being considered on their merits. Claims 22-24 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “mimetic” in claim 30 is a relative term which renders the claim indefinite. The term “mimetic” is not defined by the claim, the specification does not Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Athanasiou et al. (WO 2014/065863; provided in the IDS dated 10/17/2019).
This rejection addresses the embodiment of lysyl oxidase as an enzyme capable of reducing oxygen and thus controlling an oxygen gradient, collagen as a species of matrix, primary chondrocytes, and the enzyme trapped within the collagen produced by the cells for claims 15 and 19. This rejection addresses the embodiment of testing/evaluating the effect of culture medium on the physiological conditions of the cells for claim 19.
Athanasiou teaches a method of culturing primary chondrocytes in vitro with culture medium and lysyl oxidase and wherein the cultured chondrocytes generate cartilage (as assayed by collagen content) after about 6 weeks of culturing (¶0084-0104), anticipating the culturing methods of claims 15 and 19.
to control the chemical microenvironment” and “so that the oxygen gradient in the cell cultures is controlled,” Athanasiou teaches every structural and manipulative limitation of the claims. Therefore and absent any showing to the contrary, Athanasiou inherently anticipates claim 15. See M.P.E.P. § 2112.

Claims 15-17, 19, 25, 26, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weltin et al. (Lab on a Chip (2014), 14, 138-146).
This rejection addresses the embodiment of glucose oxidase as an enzyme capable of reducing oxygen and thus controlling an oxygen gradient, poly(2-hydroxylethyl methacrylate) (pHEMA) as a species of matrix, the enzyme trapped within the matrix, and T98G brain cancer cell line for the cells of claims 15, 17, and 19. This rejection addresses the embodiment of electrochemical oxygen measurement with platinum electrodes for claim 16. This rejection addresses the embodiment of testing/evaluating the effect of culture medium on the physiological conditions of the cells for claim 19.
Weltin teaches a method of culturing T98G brain cancer cells in vitro in a microfluidic device with culture medium and glucose oxidase embedded within a pHEMA hydrogel matrix (subheadings 2.3 and 2.4), anticipating claims 15, 17, and 19. Weltin teaches utilizing platinum electrodes as oxygen sensors by applying a chronoamperometric protocol (subheading 2.3), anticipating claim 16.
Regarding claim 15, while Weltin does not use the phrase “to control the chemical microenvironment” and “so that the oxygen gradient in the cell cultures is controlled,” Weltin teaches every structural and manipulative limitation of the claims. Therefore and absent any showing to the contrary, Weltin inherently anticipates claim 15. See M.P.E.P. § 2112.

Claims 15, 18, 19, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (N.Y. Acad. Sci. (2009), 1171, 359-364).
This rejection addresses the embodiment of glucose oxidase as an enzyme capable of reducing oxygen and thus controlling an oxygen gradient, silica as a species of matrix, the enzyme crosslinked to silica by N-hydroxysuccinimide, and AGS gastric epithelial cell line for the cells of claims 15, 18, and 19. This rejection addresses the embodiment of testing/evaluating the effect of culture medium on the physiological conditions of the cells for claim 19.
Yu teaches a method of culturing AGS gastric epithelial cells in vitro with culture medium and silica-immobilized glucose oxidase by the crosslinking agent N-hydroxysuccinimide (the 1st five paragraphs of the Methods on p360), anticipating claims 15, 18, 19, 26, and 28.
Regarding claim 15, while Yu does not use the phrase “to control the chemical microenvironment” and “so that the oxygen gradient in the cell cultures is controlled,” Yu teaches every structural and manipulative limitation of the claims. Therefore and absent any showing to the contrary, Yu inherently anticipates claim 15. See M.P.E.P. § 2112.

Claims 15, 17, 19, 20, 26, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (Colloids and Surfaces B: Interfaces (2015), 130, 164-172).

Cheng teaches a method of culturing multidrug resistant breast cancer cells in vitro with culture medium and glucose oxidase trapped/encapsulated within alginate-chitosan microspheres (subheadings 2.1, 2.2, and 2.7; Fig. 1), anticipating claims 15, 17, 19, 20, 26, 29, and 30. 
Regarding claim 15, while Cheng does not use the phrase “to control the chemical microenvironment” and “so that the oxygen gradient in the cell cultures is controlled,” Cheng teaches every structural and manipulative limitation of the claims. Therefore and absent any showing to the contrary, Cheng inherently anticipates claim 15. See M.P.E.P. § 2112.

Claims 15-19 and 25-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misun et al. (Microsystems and Nanoengineering (Jun. 2016), 2, 16022, 9 pages; Reference U) as evidenced by the ATCC product page to HCT 116 cells (10 pages; Reference V).
This rejection addresses the embodiment of human colon carcinoma cell line, HCT, for claims 15 and 17. As evidenced by the ATCC product page to HCT 116, these cells are inherently epithelial cells (see “Morphology), as so this rejection addresses the embodiment of HCT 116 cells for claim 19. This rejection addresses the embodiments 
	Misun teaches a method of culturing cells comprising seeding HCT 116 cells on a substrate comprising BSA hydrogel crosslinked to glucose oxidase or lactose oxidase, and catalase by glutaraldehyde and platinum electrodes, such that the platinum electrodes(subheading “Electrode Preparation”, “Biosensor functionalization” and “Cell culture”; Fig. 1 and 2), anticipating claims 15-19 and 25-32. 
Regarding claim 15, while Misun does not use the phrase “to control the chemical microenvironment” and “so that the oxygen gradient in the cell cultures is controlled,” Misun teaches every structural and manipulative limitation of the claims. Therefore and absent any showing to the contrary, Misun inherently anticipates claim 15. See M.P.E.P. § 2112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17, 19, 25, 26, 29, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Weltin et al. (Lab on a Chip (2014), 14, 138-146) in view of Liu et al. (PNAS (2000), 97(18), 9855-9860).
The teachings of Welkin are relied upon as set forth above in rejecting claims 15-17, 19, 25, 26, 29, and 30 as anticipated under 35 U.S.C. § 102(a)(1).
Regarding claim 33, Weltin does not teach measuring oxygen with a scanning electrochemical microscope.
Liu teaches methods of measuring cellular oxygen levels in single breast cancer cells by scanning electrochemical microscopy (Abstract; detailed methods at p9856, 
	It would have been obvious before the invention was filed to substitute the oxygen detection methods of Welkin with the scanning electrochemical microscopic methods of Liu. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Welkin and Liu are directed towards methods of culturing cells and measuring oxygen levels. The skilled artisan would have been motivated to do so because the methods of Liu would be predictably advantageous to measure the oxygen levels and oxygen consumption rate of individual cells and would likely be advantageous to detect cancerous cells in large fields of cells and tumor specimens based on differences in said oxygen levels and oxygen consumption rate of cancerous versus non-cancerous cells.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 15, 17, 19-21, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Colloids and Surfaces B: Interfaces (2015), 130, 164-172) in view of Mok et al. (Expert Opin Drug Deliv. (2013), 10(1), 73-87).

Regarding claim 21, Cheng does not teach magnetic microspheres.
Mok is a review in the field of superparamagnetic iron oxide particles (Abstract). Mok teaches that superparamagnetic iron oxide particles can be formulated as microspheres and/or hydrogels (Abstract), and would be advantageous for the delivery of specific agents to cells such as the labeling of said cells (Table 1; paragraph spanning both columns on p82) as magnets may be placed in close proximity to target cells in culture (paragraph spanning both columns on p83), reading on claim 21. Mok teaches that superparamagnetic iron oxide microparticles embedded within hydrogels would be advantageous to deliver agents to the surfaces of cells by adjusting hydrogel swelling or shrinkage triggered by an external magnetic field. 
It would have been obvious before the invention was filed to substitute the magnetic microspheres of Mok envisioned in a hydrogel for the alginate/chitosan microspheres of Cheng. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Cheng and Mok are in-part directed towards polymeric hydrogel compositions. The skilled artisan would have been motivated to do so because Mok teaches that superparamagnetic iron oxide microparticles embedded within hydrogels would be advantageous to deliver agents to the surfaces of cells by adjusting hydrogel swelling or shrinkage triggered by an external magnetic field. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 7-15 have been fully considered, not found persuasive of error. It is noted that while Applicant has extensively modified claim 15 and added new claims 25-32, all of these claims are anticipated over the existing prior art of record or the newly cited teachings Misun as set forth above. The alternative embodiments of claim 15 directed towards “wherein said enzymes are covalently bound to said matrix by a cross-linking agent (cross-linker) or are trapped in a polymeric matrix through mechanical and/or electrostatic interactions” (emphasis added) leave the claims patentably indistinct the prior art as applied above. The additional amendments adding functional language to claim 15 is addressed above, in so much that absent any showing to the contrary the prior art references anticipate the claims because they teach the same structural and manipulative steps as claimed.
Applicant’s arguments over Athanasiou on page 8 of the reply are noted, but it is not clear from the arguments how the claims are patentably distinct over Athanasiou. The embodiment of the enzyme trapped within the collagen produced by the cells is addressed for claim 15 over Athanasiou, and so the claim is not limited to only covalent cross-linking of the enzyme to the matrix.
Applicant’s arguments over Welkin on pages 8-10 of the reply are noted, but are not found persuasive. The additional amendments adding functional language to claim 15 is addressed above, in so much that absent any showing to the contrary Welkin anticipates the claim because Welkin teaches the same structural and manipulative steps as claimed. Claim 15 does not disclaim biosensors being separated from the cell culture area, so this argument is not persuasive as Applicant is alleging error over an In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s argument that Welkin does not teach any enzyme capable of catalyzing the reduction of oxygen is not persuasive and ignores the clear teachings of Welkin towards glucose oxidase as a species of enzyme capable of catalyzing the reduction of oxygen and expressly considered by Applicant in newly added dependent claim 26.
 Applicant’s arguments over Yu on pages 10-11 of the reply are noted, but it is not clear from the arguments how the claims are patentably distinct over Yu. The embodiment of the silica as a species of matrix, and the glucose oxidase crosslinked to silica by N-hydroxysuccinimide is addressed for claim 15 over Yu and so the claim remains patentably indistinct from Yu.
Applicant’s arguments over Cheng on pages 11-12 of the reply are noted, but are not found persuasive. Cheng addresses the embodiment of glucose oxidase as an enzyme capable of reducing oxygen and thus controlling an oxygen gradient, alginate-chitosan microspheres as a species of matrix, the enzyme trapped/encapsulated within the matrix for claim 15 so the claim remains patentably indistinct from Cheng as set forth above.
Applicant’s arguments over Weltin and separately over Cheng with respect to 35 U.S.C. § 103 on pages 13-15 are acknowledged, but are not found persuasive of error. Applicant relies upon the arguments over Weltin and separately over Cheng with respect to claim 15 and the 35 U.S.C. § 102 rejections of record, which are fully 

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Sean C. Barron/Primary Examiner, Art Unit 1653